                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


MICHAEL HOWARD,                                )
                                               )
                      Plaintiff,               )
                                               )
              v.                               )           1:18CV156
                                               )
NANCY A. BERRYHILL, Acting                     )
Commissioner of Social Security,               )
                                               )
                      Defendant.               )


                                           ORDER

       On December 27, 2018, in accordance with 28 U.S.C. § 636(b), the Recommendation

of the United States Magistrate Judge was filed and served on the parties in this action, and a

copy was given to the court.

       Within the time limitation set forth in the statute, counsel for Plaintiff objected to the

Recommendation.

       The court has made a de novo determination which is in accord with the Magistrate

Judge’s report. The court therefore adopts the Magistrate Judge’s Recommendation.

       IT IS THEREFORE ORDERED that the Plaintiff’s motion for judgment on the

pleadings, (ECF No. 11), is DENIED, that the Defendant’s motion for judgment on the

pleadings, (ECF No. 13), is DENIED AS MOOT, that the Defendant’s motion for

judgment on the pleadings, (ECF No. 15), is GRANTED, that the final decision of the

Commissioner be upheld, and that this action is dismissed with prejudice.
         A Judgment dismissing this action will be entered contemporaneously with this

Order.

         This, the 25th day of January 2019.

                                               /s/ Loretta C. Biggs
                                               United States District Judge
